Case 2:20-mc-00076-MWF-MRW Document 16-5 Filed 09/03/20 Page 1 of 4 Page ID #:624




                          EXHIBIT 2
                            Default Judgment

                              Randazza v. Cox

                        No. BK-S-15-14956-abl
                             Dkt. No. 45
                            (Dec. 6, 2017)
                              Case 16-01111-abl Doc
                   Case 2:20-mc-00076-MWF-MRW       45 Entered
                                                 Document 16-5 12/06/17 08:41:52
                                                               Filed 09/03/20     Page
                                                                               Page 2 of 14 ofPage
                                                                                               3   ID #:625


                                    21
                                    3
                                     2
                                    4
                                     3
                                    5
                                     4
                                    6
                                    Entered on Docket
                                    75
                                    December  06, 2017
                                ___________________________________________________________________
                                           86
                                           97   LARSON ZIRZOW & KAPLAN, LLC
                                                ZACHARIAH LARSON, ESQ.
                                          108   Nevada Bar No. 7787
                                          11    Email: zlarson@lzklegal.com
                                            9   MATTHEW C. ZIRZOW, ESQ.
                                          12    Nevada Bar No. 7222
                                          10
                                          13    Email: mzirzow@lzklegal.com
                                          11    850 E. Bonneville Ave.
                                          14    Las Vegas, Nevada 89101
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
                                          15    Tel: (702) 382-1170
 LARSON ZIRZOW & KAPLAN, LLC




                                                Fax: (702) 382-1169
                                          16
                                          13
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          17
                                          14    Attorneys for Plaintiff
                                          18
                                          15
                                          19                              UNITED STATES BANKRUPTCY COURT
                                          16                                 FOR THE DISTRICT OF NEVADA
                                          20
                                          17    In re:                                    Case No.: BK-S-15-14956-abl
                                          21
                                                                                          Chapter 11
                                          18
                                          22    MARC JOHN RANDAZZA,
                                          23
                                          19
                                                                Debtor.
                                          24
                                          20
                                          25
                                          21    MARC JOHN RANDAZZA, an individual,        Adv. No. 16-1111-abl
                                          26
                                          22
                                          27                    Plaintiff,
                                          23                                              JUDGMENT BY DEFAULT
                                          28    v.
                                          24
                                                CRYSTAL L. COX, an individual,
                                          25                                              Date: November 28, 2017
                                          26                    Defendant.                Time: 10:00 a.m.

                                          27

                                          28
                              Case 16-01111-abl Doc
                   Case 2:20-mc-00076-MWF-MRW       45 Entered
                                                 Document 16-5 12/06/17 08:41:52
                                                               Filed 09/03/20     Page
                                                                               Page 3 of 24 ofPage
                                                                                               3   ID #:626


                                           21           Default was entered in the above-entitled action against Defendant, Crystal L. Cox (the
                                           3     Defendant )       J   e 13, 2017 [Ad . ECF N . 20]. The C                   he eaf e e e ed a Order
                                            2
                                           4
                                            3   Granting Motion for Judgment by Default Entered by the Court, thereby granting the Motion for
                                           5
                                            4   Judgment by Default Entered by the Court (the Motion ) [Ad . ECF N . 26] f ed b                   he
                                           6
                                                Plaintiff, Marc John Randazza ( Plaintiff ). The ef e,           Pa     ff    M     , a d ba ed   he
                                           75
                                           86   findings of fact and conclusions of law made on the record at the hearing before the Court on

                                           97   November 28, 2017, JUDGMENT IS HEREBY ENTERED against Defendant and in favor of
                                          108   the Plaintiff as follows:
                                          11
                                            9           IT IS ORDERED:
                                          12
                                          10            1.      Default judgment is GRANTED in favor of the Plaintiff and against the Defendant.
                                          13
                                          11            2.      Plaintiff is awarded compensatory damages in the amount of $411,582.59, and
                                          14
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
                                          15    punitive damages f        Defe da      e      a,       f   a d    a c         c d c in the amount of
 LARSON ZIRZOW & KAPLAN, LLC




                                          16
                                          13    $41,158.00, for a total judgment in the amount of $452,740.59.
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          17
                                          14            3.      This Judgment shall accrue post-judgment interest at the rate set forth in 28 U.S.C.
                                          18    § 1961 on any unpaid balance until paid in full.
                                          15
                                          19
                                          16            IT IS SO ORDERED.
                                          20
                                          17
                                          21
                                                PREPARED AND SUBMITTED:
                                          18
                                          22
                                          23
                                          19    By:    /s/ Matthew C. Zirzow
                                                LARSON ZIRZOW & KAPLAN, LLC
                                          24
                                          20    ZACHARIAH LARSON, ESQ.
                                          25    Nevada Bar No. 7787
                                          21    MATTHEW C. ZIRZOW, ESQ.
                                          26    Nevada Bar No. 7222
                                          22
                                          27    850 E. Bonneville Ave.
                                          23    Las Vegas, Nevada 89101
                                          28
                                          24    Attorneys for Plaintiff
                                          25
                                                ...
                                          26
                                                ...
                                          27
                                                ...
                                          28


                                                                                                   2
                              Case 16-01111-abl Doc
                   Case 2:20-mc-00076-MWF-MRW       45 Entered
                                                 Document 16-5 12/06/17 08:41:52
                                                               Filed 09/03/20     Page
                                                                               Page 4 of 34 ofPage
                                                                                               3   ID #:627


                                                                                 LR 9021 CERTIFICATION
                                           21
                                           3          In accordance with LR 9021, counsel submitting this document certifies that the order
                                            2
                                                acc a e ef ec he c             g a d ha (chec      e):
                                           4
                                            3
                                           5              The court has waived the requirement set forth in LR 9021(b)(1).
                                            4
                                           6               No party appeared at the hearing or filed an objection to the motion.
                                           75
                                                           I have delivered a copy of this proposed order to all counsel who appeared at
                                           86          the hearing, and each has approved or disapproved the order, or failed to respond,
                                           97          as indicated below:
                                          108                 Defendant, Crystal L. Cox - NO APPEARANCE AT HEARING
                                          11
                                            9              I certify that this is a case under Chapter 7 or 13, that I have served a copy of
                                          12           this order with the motion pursuant to LR 9014(g), and that no party has objected
                                          10
                                          13           to the form or content of the order.
                                          11
                                          14                                                        ###
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
                                          15
 LARSON ZIRZOW & KAPLAN, LLC




                                          16
                                          13
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          17
                                          14
                                          18
                                          15
                                          19
                                          16
                                          20
                                          17
                                          21
                                          18
                                          22
                                          23
                                          19
                                          24
                                          20
                                          25
                                          21
                                          26
                                          22
                                          27
                                          23
                                          28
                                          24

                                          25

                                          26
                                          27

                                          28


                                                                                                3
